Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of defendants Cronshaw for summary judgment dismissing plaintiffs’ complaint. Plaintiff Elizabeth Hill was injured while a passenger in an automobile driven by defendant Betty M. Cronshaw. Another motorist ran a red light and collided with the Cronshaw vehicle, which was proceeding through a green light at a speed of approximately 15 to 20 miles per hour. The Cronshaws established through the deposition testimony of Betty Cronshaw and Elizabeth Hill that the former "did all that a reasonable person would be expected to do under the circumstances” by proceeding with caution (Mansfield v Graff, 47 AD2d 581, 582; see also, Safran v Amato, 155 AD2d 653, 654). In response, plaintiffs failed to raise a triable issue of fact (see generally, Friends of Animals v Associated Fur Mfrs., 46 NY2d 1065). (Appeal from Order of Supreme Court, Niagara County, Joslin, J.—Summary Judgment.) Present—Green, J. P., Pine, Lawton, Boomer and Boehm, JJ.